I hDETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/21, 03/25/22 and 07/18/22 have been acknowledged and considered by the examiner.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  Both claims recite “The method of claim further comprising…” (emphasis added). However, it appears the claim number has been inadvertently left out. For purposes of examination, the examiner interprets claims 5 and 6 to depend from claim 1.
Appropriate correction is required.

Claim Interpretation
Regarding claim 13, the claims recite alternative language, i.e. using the term “or” and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (U.S. 2016/0191442 A1) in view of Mandre (U.S. 2013/0205226 A1) and further in view of Rubinstein et al. (U.S. 2014/0282096 A1).
Regarding claim 1, Penilla discloses a method comprising:
receiving, from the first client device associated with the first user account, an indication of two or more user accounts of the plurality of other user accounts, and an ephemeral message (see Penilla; paragraphs 0049-0051; Penilla discloses a server configured to manage user accounts of multiple users, such as users 114, 116 and 118. Each user has a device. User 114, i.e. “first client device associated with the first user account”, composes a message to users 116 and 118, i.e. “two or more user accounts”, which includes a selection of a lifetime for the message, i.e. “ephemeral message”. Therefore, the server receives “an indication of two or more user accounts…and an ephemeral message”); 
generating, at a server computer of a social network communication system, an association among the first user account and the two or more user accounts as part of an ephemeral group chat (see Penilla; paragraphs 0031, 0046, 0052, 0103; Penilla discloses determination of a social connection status or relationship status, i.e. “association”, between sender and receiver. The system includes a chat application in which messages, made readable for a limited period of time, can be directed to a group of people in a social network, i.e. “ephemeral group chat”), wherein the ephemeral group chat is associated with a deletion trigger indicating a trigger condition (see Penilla; paragraphs 0034, 0036, and 0037; Penilla discloses a sender requires a lifetime condition for a message or a conversation in which after the condition expires the message or conversation is deleted); 
transmitting the ephemeral message from the server computer to client devices associated with the two or more user accounts of the ephemeral group chat, the client devices comprising a second client device associated with a second user account and a third client device associated with a third user account (see Penilla; paragraphs 0012, 0049, 0052 and 0103; Penilla discloses sending a message with a lifetime setting to recipients.  In particular, user accounts of multiple users with each user having a device. The lifetime messages are made readable/accessible to the other users 116 and 118.  Further, the message can be directed to groups of people, i.e. “ephemeral group chat”); 
in response to the first deletion trigger information and the second deletion trigger information satisfying the trigger condition, transmitting a deletion command to the second client device and the third client device (see Penilla; paragraphs 0052, 0053, 0062 and 0088; Penilla discloses the limited period of time for each user may expire at different times, depending on when the user opens the message.  For example, one timer for user 116 and an extended timer for user 118 for the lifetime of the message.  When the time has expired the clients, i.e. user 116 and user 118, are instructed to or coordinated for deletion, i.e. “deletion command”, of the messages by the message delete module).
While Penilla discloses sending ephemeral messages between at least two clients associated with “user accounts” via a server, as discussed above, Penilla does not explicitly disclose sending, to a first client device associated with a first user account, presence information regarding a plurality of other user accounts, the presence information indicating whether the plurality of other user accounts are present within a chat application running on a plurality of other user devices.
In analogous art, Mandre discloses sending, to a first client device associated with a first user account, presence information regarding a plurality of other user accounts, the presence information indicating whether the plurality of other user accounts are present within a chat application running on a plurality of other user devices (see Mandre; paragraphs 0039, 0043, 0044 and 0072; Mandre discloses a group of users, e.g. User A 102, User B 112, User C 120 and User D 122, communicating in an IM system 100. Typing activity for each user, e.g. “other user accounts”, is monitored and an indication of the typing, i.e. “presence information indicating…present within a chat application”, is made to the other parties, i.e. the “first client” is sent the indication, in the IM conversation. A timer is used to perform the activity monitoring and when no activity is determined then no user activity is indicated to the other parties, such as, indicating a user has become idle for the predetermined time period).
One of ordinary skill in the art would have been motivated to combine Penilla and Mandre because they both disclose features for messaging between multiple devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Mandre’s typing notification feature into the system of Penilla in order to provide the users the benefit of knowing a message is forthcoming (see Mandre; paragraph 0004).
While Penilla discloses a condition for destroying a message (see Penilla; paragraph 0051) and Mandre discloses monitoring activity in a chat (see Mandre; paragraph 0043), the combination of Penilla and Mandre does not explicitly disclose receiving, from the second client device, first chat monitoring information comprising first deletion trigger information; and receiving, from the third client device, second chat monitoring information comprising second deletion trigger information.
In analogous art, Rubinstein discloses receiving, from the second client device, first chat monitoring information comprising first deletion trigger information (see Rubinstein; paragraphs 0019, 0029, 0035, 0042 and 0060; Rubinstein discloses a server manages posts, e.g. messages or texts, to multiple viewers, e.g. a group, that includes monitoring for an occurrence of specific threshold events, i.e. ephemeral variables, such as time duration, interactivity counts or combination, i.e. “deletion trigger information”. A user, i.e. “second client device”, from the viewer group, presses the screen to view the post, which has a time duration. Therefore, the deletion trigger information received is the occurrence of the time duration ending for the user); and
receiving, from the third client device, second chat monitoring information comprising second deletion trigger information (see Rubinstein; paragraphs 0019, 0029, 0035, 0042 and 0060; Rubinstein discloses a server manages posts, e.g. messages or texts, to multiple viewers, e.g. a group, that includes monitoring for an occurrence of specific threshold events, i.e. ephemeral variables, such as time duration, interactivity counts or combination, i.e. “second deletion trigger information”. Another user, i.e. “third client device”, from the viewer group, presses the screen to view the post, which has a time duration.  Therefore, the deletion trigger information received is the occurrence of the time duration ending for the user). 
One of ordinary skill in the art would have been motivated to combine Penilla, Mandre and Rubinstein because they all disclose features of group communication, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the feature of storing messages on the server and monitoring for deletion trigger information as taught by Rubinstein into the combined system of Penilla and Mandre in order to provide scalability by allowing a message to be deleted based on multiple different triggers.
Further, Penilla discloses the additional limitations of claim 15, memory (see Penilla; paragraph 0129); and one or more processors coupled to the memory (see Penilla; paragraph 0129).
Further, Penilla discloses the additional limitations of claim 18, a non-transitory computer readable medium (see Penilla; paragraph 0129); one or more processors (see Penilla; paragraph 0129).
Regarding claims 2, 16 and 19, Penilla, Mandre and Rubinstein disclose all limitations of claims 1, 15 and 18, as discussed above, and further the combination of Penilla, Mandre and Rubinstein clearly discloses in response to a threshold time passing since transmission of the ephemeral message from the server computer, transmitting a deletion command to the second client device and the third client device (see Penilla; paragraphs 0004, 0008, 0037 and 0062; Penilla discloses a system for processing and managing instant messages, such as, text messaging and chat messaging between users.  A lifetime timer requirement is given to a message, such as, within a predetermined time of being received, whether the message is read or not.  When the timer is determined to have expired, the clients of the users can be instructed to or coordinated for deletion of the message(s) by the message delete module of a server.  In other words, the timer starts when the message is received, whether or not is has been open or read.  Further, the examiner notes that the function of instant messaging is real-time messaging, and as such, the time between transmittal and receipt of a message is negligible.  Therefore, the claimed “a threshold time passing since transmission” is equal to that of within a predetermined time of being received).
Regarding claims 3, 17 and 20, Penilla, Mandre and Rubinstein disclose all limitations of claims 1, 15 and 18, as discussed above, and further the combination of Penilla, Mandre and Rubinstein clearly discloses wherein the presence information indicates a time period since the user accounts have interacted with the chat application (see Mandre; paragraphs 0043, 0044 and 0072; Mandre discloses monitoring activity of users in an IM conversation, i.e. “chat application”, and detecting if users have become idle for a predetermined time period).
One of ordinary skill in the art would have been motivated to combine Penilla, Mandre and Rubinstein because they all disclose features for messaging between multiple devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Mandre’s activity monitoring feature into the combined system of Penilla and Rubinstein in order to provide the users the ability to determine if other users are active in the conversation.
Regarding claim 4, Penilla, Mandre and Rubinstein disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre and Rubinstein clearly discloses wherein the presence information indicates a time period since the user accounts have interacted with corresponding user devices of the plurality of other user devices (see Mandre; paragraphs 0043, 0044 and 0072; Mandre discloses monitoring activity of users in an IM conversation, such as, activity at the input field of the client, i.e. “user device”, and detecting if users have become idle for a predetermined time period).
One of ordinary skill in the art would have been motivated to combine Penilla, Mandre and Rubinstein because they all disclose features for messaging between multiple devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Mandre’s activity monitoring feature into the combined system of Penilla and Rubinstein in order to provide the users the ability to determine if other users are active in the conversation.
Regarding claim 5, Penilla, Mandre and Rubinstein disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre and Rubinstein clearly discloses receiving, from the chat application running on the second client device, a first indication that a screen capture was taken by the second client device (see Rubinstein; paragraph 0062; Rubenstein discloses indicating a receiving user, i.e. second client device, has taken a screenshot.  The examiner notes that in order to indicate the user has taken a screenshot, the screenshot indicator would have to be received); and transmitting, from the server computer to the first client device, second indication that a screen capture was taken by the second client device (see Rubinstein; paragraphs 0022 and 0062; Rubinstein discloses a user may be an individual or a group of individuals.  And the user interface indicates a receiving user, i.e. “second client device, has taken a screenshot.  Therefore, the user interface, i.e. user interface of the claimed “first client device”, since it can be a group of individuals, indicates a screenshot has been taken).
One of ordinary skill in the art would have been motivated to combine Penilla, Mandre and Rubinstein because they all disclose features messaging between multiple devices, and as such, are within the same environment.   
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Rubinstein’s screenshot notification feature into the combined system of Penilla and Mandre in order to provide the benefit of allowing a sender to know when or if an instant message has been saved, in the case where the sender did not want the message saved.
Regarding claim 6, Penilla, Mandre and Rubinstein disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre and Rubinstein clearly discloses sending, to the second client device, presence information regarding the first user account and the second user account, the presence information indicating whether the first user account and the second user account are present within a corresponding chat application (see Mandre; paragraphs 0039, 0043, 0044 and 0072; Mandre discloses a group of users, e.g. User A 102, User B 112, User C 120 and User D 122, communicating in an IM system 100. Typing activity for each user, e.g. “first user account and second user account”, is monitored and an indication of the typing, i.e. “presence information indicating…present within a chat application”, is made to the other parties, i.e. the “second client device” is sent the indication, in the IM conversation. A timer is used to perform the activity monitoring and when no activity is determined then no user activity is indicated to the other parties, such as, indicating a user has become idle for the predetermined time period).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 7, Penilla, Mandre and Rubinstein disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre and Rubinstein clearly discloses wherein the first user account has a preexisting relationship with the second user account and the third user account within the chat application (see Penilla; paragraphs 0031, 0046, 0049 and 0050; Penilla discloses determination of a social connection status or relationship status, i.e. “association”, between the user accounts in a chat application, such as users 114, 116 and 118). 
Regarding claim 8, Penilla, Mandre and Rubinstein disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre and Rubinstein clearly discloses wherein the ephemeral chat message is associated with at least two deletion triggers (see Rubinstein; paragraph 0050; Rubinstein discloses that the ephemeral post may have multiple ephemeral variables, such as combining time duration and interactivity counts); and
wherein the first chat monitoring information comprises presence information and data associated with the at least two deletion triggers (see Rubinstein; paragraphs 0026 and 0050; Rubinstein discloses that an ephemeral variable may be an interaction count indicating an intent to have a post expire after the post is viewed, commented, etc. or not a specified amount of times.  Further, the post may include a combination of interaction count and time duration.  The examiner notes that such interpretation is supported by the applicant’s specification where it states presence information includes allowing users to know if friends have interacted with the messages; see applicant’s specification; paragraph 0017).
One of ordinary skill in the art would have been motivated to combine Penilla, Mandre and Rubinstein because they all disclose features of group communication, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the feature of monitoring for deletion trigger information as taught by Rubinstein into the combined system of Penilla and Mandre in order to provide scalability by allowing a message to be deleted based on multiple different triggers.
Regarding claim 9, Penilla, Mandre and Rubinstein disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre and Rubinstein clearly discloses receiving, at the server computer, a plurality of presence communications associated with the ephemeral group chat (see Mandre; paragraphs 0039, 0043, 0044 and 0072; Mandre discloses a group of users, e.g. User A 102, User B 112, User C 120 and User D 122, communicating in an IM system 100. Typing activity for each user, i.e. “plurality of presence communications”, is monitored and an indication of the typing is made to the other parties. A timer is used to perform the activity monitoring); and 
transmitting presence status updates to devices associated with the ephemeral group chat (see Mandre; paragraphs 0044 and 0072; Mandre disclose typing activity for each user is monitored and an indication, i.e. “presence status updates”, of the typing is made to the other parties).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 12, Penilla, Mandre, and Rubinstein disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre, and Rubinstein clearly discloses wherein the first deletion trigger information indicates the ephemeral chat message was displayed on the screen of the second client device for at least a threshold duration of time and that a user of the second client device was present within a time period of when the ephemeral chat message was displayed, and the second deletion trigger information indicates the ephemeral chat message was displayed on the screen of the third client device for at least the threshold duration of time and that a user of the third client device was present within a time frame of when the ephemeral chat message was displayed (see Rubinstein; paragraphs 0027, 0029, 0035 and 0060; Rubinstein discloses a post may include a combination of ephemeral variables, such as time duration and interaction/activity counts. The post is displayed to multiple viewers and is monitored for the time duration and interaction/activity counts. Therefore, the information obtained from the monitoring includes the duration of time and interaction/activity, which includes the users interacting, e.g. clicking/pressing, on the post. In other words, the presence is indicated by the users interacting with the post).
One of ordinary skill in the art would have been motivated to combine Penilla, Mandre, Rubinstein and Prado because they all disclose features of group messaging communication, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the feature of storing messages on the server and monitoring for deletion trigger information as taught by Prado into the combined system of Penilla, Mandre and Rubinstein in order to provide scalability by allowing a message to be deleted based on additional presence information and multiple different events.
Regarding claim 13, Penilla, Mandre, and Rubinstein disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre, and Rubinstein clearly discloses wherein the first deletion trigger information indicates the ephemeral chat message was displayed on the screen of the second client device for at least a threshold duration of time and that a user of the second client device was present within a first time period of when the ephemeral chat message was displayed or that the user of the second client device was idle or not present for a second time period, and the second deletion trigger information indicates the ephemeral chat message was displayed on the screen of the third client device for at least the threshold duration of time and that a user of the third client device was present within a third time frame of when the ephemeral chat message was displayed (see Rubinstein; paragraphs 0027, 0029, 0035 and 0060; Rubinstein discloses a post may include a combination of ephemeral variables, such as time duration and interaction/activity counts.  The post is displayed to multiple viewers and is monitored for the time duration and interaction/activity counts. Therefore, the information obtained from the monitoring includes the duration of time and interaction/activity, which includes the users interacting, e.g. clicking/pressing, on the post. In other words, the presence is indicated by the users interacting with the post) or that the user of the third client device was idle or not present for a fourth time period (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “that a user of the third client device was present within a third time frame of when the ephemeral chat message was displayed” alternative).
One of ordinary skill in the art would have been motivated to combine Penilla, Mandre, Rubinstein and Prado because they all disclose features of group messaging communication, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the feature of storing messages on the server and monitoring for deletion trigger information as taught by Prado into the combined system of Penilla, Mandre and Rubinstein in order to provide scalability by allowing a message to be deleted based on additional presence information and multiple different events.
Regarding claim 14, Penilla, Mandre, Rubinstein and Prado disclose all limitations of claim 1, as discussed above, and further the combination of Penilla, Mandre, Rubinstein and Prado clearly discloses wherein the ephemeral group chat is a first ephemeral group chat, the deletion trigger is a first deletion trigger, the trigger condition is a first trigger condition (see Penilla; paragraphs 0036, 0046 and 0103; Penilla discloses a lifetime condition for messages in a chat application, the messages can be directed to a group of people), and wherein the method further comprises:
receiving, from the first cent device associated with the first user account, an indication of two or more additional user accounts of the plurality of other user accounts (see Penilla; paragraphs 0049 and 0103; Penilla discloses a server configured to manage user accounts of multiple users, such as users 114, 116 and 118. However, can be multiple accounts, therefore, “two or more additional”);
generating, at the server computer of the social network communication system, an association among the first user account and the two or more additional user accounts as part of a second ephemeral group chat (see Penilla; paragraphs 0031, 0046, 0052, 0103; Penilla discloses determination of a social connection status or relationship status, i.e. “association”, between sender and receiver. The system includes a chat application in which messages, made readable for a limited period of time, can be directed to a group of people in a social network, i.e. “ephemeral group chat”), wherein the second ephemeral group chat is associated with a second deletion trigger indicating a second trigger condition (see Penilla; paragraphs 0034, 0036, and 0037; Penilla discloses a sender requires a lifetime condition for a message or a conversation in which after the condition expires the message or conversation is deleted); and
transmitting the ephemeral message from the server computer to client devices associated with the two or more additional user accounts of the ephemeral group chat, the client devices comprising a fourth client device associated with a fourth user account and a fifth client device associated with a fifth user account (see Penilla; paragraphs 0012, 0049, 0052 and 0103; Penilla discloses sending a message with a lifetime setting to recipients.  In particular, user accounts of multiple users with each user having a device. The lifetime messages are made readable/accessible to the other users 116 and 118.  Further, the message can be directed to groups of people, i.e. “ephemeral group chat”). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (U.S. 2016/0191442 A1) in view of Mandre (U.S. 2013/0205226 A1) and Rubinstein et al. (U.S. 2014/0282096 A1), as applied to claim 1 above, and further in view of Prado et al. (U.S. 2014/0032682 A1). 
Regarding claim 10, Penilla, Mandre and Rubinstein disclose all limitations of claim 1, as discussed above, and while Penilla discloses the server instructs the client to delete the message (see Penilla; paragraphs 0062 and 0088), the combination of Penilla, Mandre and Rubinstein does not explicitly disclose communicating, from the server computer to the first client device, a verification message indicating that the deletion command was transmitted.
In analogous art, Prado discloses communicating, from the server computer to the first client device, a verification message indicating that the deletion command was transmitted (see Prado; paragraphs 0030, 0033 and 0035; Prado discloses verifying that expiration events are met and if so, deletion of the message occurs).
One of ordinary skill in the art would have been motivated to combine Penilla, Mandre, Rubinstein and Prado because they all disclose features of group messaging communication, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the feature of storing messages on the server and monitoring for deletion trigger information as taught by Prado into the combined system of Penilla, Mandre and Rubinstein in order to provide scalability by allowing a message to be deleted based on additional presence information and multiple different events.
Regarding claim 11, Penilla, Mandre, Rubinstein and Prado disclose all limitations of claim 10, as discussed above, and further the combination of Penilla, Mandre, Rubinstein and Prado clearly discloses before the communicating, receiving, from the second client device and the third client device, deletion verification messages, the deletion verification messages indicating that the ephemeral message was deleted from the second client device and the third client device (see Prado; paragraphs 0030, 0033 and 0035; Prado discloses verifying that the expiration events are met and if so, deletion of the messages occurs. In other words, verification of the expiration events being met is received before the deletion occurs).
 The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shan et al. (U.S. 2015/0236990 A1) discloses deleting a sent instant message.
Bhagwan et al. (U.S. 2016/0164816 A1) discloses self-destructing messages.
Lee et al. (U.S. 2017/0054668 A1) discloses automatically deleting a message corresponding to a preset condition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        11/16/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442